FILED
                                                                              Apr 22 2020, 9:10 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Bryan L. Ciyou                                             Samantha M. Joslyn
      Alexander N. Moseley                                       Law Office of Samantha M. Joslyn
      Ciyou and Dixon, P.C.                                      Rensselaer, Indiana
      Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Joshua Anselm,                                             April 22, 2020
      Appellant-Respondent,                                      Court of Appeals Case No.
                                                                 19A-DC-2728
              v.                                                 Appeal from the Jasper Superior
                                                                 Court
      Ashley Anselm,                                             The Honorable Russell D. Bailey,
      Appellee-Petitioner.                                       Judge
                                                                 Trial Court Cause No.
                                                                 37D01-1803-DC-205



      Najam, Judge.


                                         Statement of the Case
[1]   Joshua Anselm (“Father”) appeals the dissolution court’s final decree dissolving

      his marriage to Ashley Anselm (“Mother”). Father presents three issues for our

      review, which we revise and restate as the following four issues:



      Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020                              Page 1 of 16
              1. Whether the dissolution court erred when it awarded Mother
                 primary physical custody of their minor children.


              2. Whether the court erred when it relied on an unsigned child
                 support worksheet to calculate Father’s child support
                 obligation.


              3. Whether the court erred when it ordered Father to be solely
                 responsible for all of the Children’s uninsured medical
                 expenses despite the fact that his child support payments
                 included a prepayment of uninsured medical expenses.


              4. Whether the court erred when it concluded that the parties
                 had $33,000 in equity in their home.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                  Facts and Procedural History
[3]   Mother and Father were married on May 31, 2014, and they have two minor

      children together, V.A., born March 12, 2015, and G.A., born October 23, 2016

      (collectively, the “Children”). During the marriage, Father’s work schedule

      required him to work three overnights per week one week and four overnights

      per week the next week on rotating nights. Mother worked as an office

      manager for her parent’s company.


[4]   On March 20, 2018, Mother filed a petition for separation and a petition for

      temporary custody of the Children and child support. At a hearing on Mother’s

      petitions, the parties signed and submitted a child support obligation worksheet.

      In that worksheet, the parties agreed that Father earned $900 per week and that

      Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020       Page 2 of 16
      Mother earned $543 per week. The parties also gave Father a credit in the

      amount of $50.00 for the Children’s health care coverage and $46.57 for

      Children’s overnight visits with Father. Based on that information, the parties

      calculated Father’s recommended child support obligation to be $218.00 per

      week. Following the hearing, the court entered an order in which it granted

      Mother temporary physical custody of the Children and ordered Father to pay

      child support in a manner that is “consistent with” the worksheet the parties

      had filed in court. Appellant’s App. Vol. II at 40. The court also ordered the

      parties to be equally responsible for any uninsured medical expenses.


[5]   On August 17, Mother filed a motion to convert her motion for legal separation

      into a petition for dissolution of marriage, which motion the dissolution court

      granted. The court then appointed a guardian ad litem (“GAL”). The GAL

      submitted her report to the court on December 25. In her report, the GAL

      recommended that Mother have primary physical custody based on the fact that

      Mother “is the primary caregiver for doctor’s appointments and routine daily

      needs” of the Children. Appellee’s App. Vol. II at 8.


[6]   The dissolution court held a final hearing on Mother’s petition for dissolution.

      During the hearing, the GAL “confirm[ed]” her recommendation that Mother

      have primary physical custody of the Children. Tr. at 16. Specifically, she

      testified that it would be in the Children’s best interests for Mother to have

      primary physical custody because Mother would provide the Children with “a

      stable routine and consistency[.]” Id. at 24.



      Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020        Page 3 of 16
[7]   During the hearing, the parties stipulated that Mother’s income was still

      $543.00 per week and that Father’s was $900.00 per week. And Mother

      testified that Father pays $52.50 per week for the Children’s healthcare

      coverage and that he pays $200 per month into his health savings account.

      Mother then moved to admit two unsigned child support obligation worksheets.

      On the first worksheet, Mother used the parties’ previously agreed upon

      incomes and credited Father with $52.50 per week for the Children’s health

      care coverage and $46.57 for 96-100 overnight visits. Based on those numbers,

      Mother calculated Father’s recommended child support obligation to be $217

      per week. See Ex. at 3.


[8]   On the second worksheet, Mother again used the parties’ incomes and credited

      Father with $52.50 for health care coverage, but Mother credited Father with

      $90.53 for 136-140 overnight visits. Accordingly, Mother calculated Father’s

      recommended child support obligation to be $173.00 per week. See Ex. at 6.

      Father stated that he had “no objection” to the admission of either of those

      worksheets. Tr. at 40, 41.


[9]   At the conclusion of the hearing, the court dissolved the parties’ marriage.

      Thereafter, the court entered the following findings and conclusions:


              CUSTODY AND VISITATION


                                                       * * *


              3. The Father and Mother shall have joint legal custody of the
              minor children with Mother awarded physical custody of the
      Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020         Page 4 of 16
        minor children. The Court finds that it is in the best interest of
        the minor children that they remain in physical custody of the
        Mother as she is the primary caregiver of the minor children and
        it is important that the [C]hildren have a consistent routine.


                                                 * * *


        CHILD SUPPORT


        1. The parties had stipulated to Father’s weekly gross income
        being $900.00 per week with Mother’s being $543.00 per week.
        The Court accepts this stipulated fact.


        2. Commencing forthwith and until the minor children are
        emancipated, graduate from college, or reach the age of nineteen
        (19) years or until further Order of the Court, whichever occurs
        first, Father shall pay to Mother for and on behalf of the parties’
        minor children [] the amount of One Hundred Seventy-Three
        ($173.00) dollars per week. . . .


        3. Father shall continue to provide medical, dental, optical, and
        pharmaceutical coverage for the minor children and will as long
        as it is available for him to do so at a reasonable cost.


        4. Father shall be solely responsible for all uninsured medical
        costs based upon his having the Health Savings Account.


                                                 * * *


        REAL ESTATE




Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020           Page 5 of 16
               1. The Parties own real estate located at 224 N. New York
               Street, Remington, IN that was owned by Father prior to
               marriage and remains in his name alone.


               2. The value of the property was disputed at the Final Hearing as
               there have been improvements made to the property during the
               marriage. However, an appraisal of the property was not done
               by either party and there was no evidence of the value of the
               improvements. Therefore, the Court finds the value of the
               property is $64,000.


                                                        * * *


               4. There is a mortgage on the real estate which has a balance of
               $34,987.03 at the time of the separation, along with what is
               known as the basement loan with an initial balance of $19,376.00
               and a remaining balance of $18,645.00 at the time of
               separation. . . .


               5. That there is believed to be equity in the house in the amount
               of $33,000.00. Mother shall be entitled to half of the equity, the
               same being $16,500, which shall be paid to her within 180 days.


       Appellant’s App. Vol. II at 11-14. This appeal ensued.


                                       Discussion and Decision
                                               Standard of Review

[10]   Father appeals the dissolution court’s final decree dissolving his marriage to

       Mother. As our Supreme Court has explained:


               [T]here is a well-established preference in Indiana for granting
               latitude and deference to our trial judges in family law matters.

       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020           Page 6 of 16
               Appellate courts are in a poor position to look at a cold transcript
               of the record, and conclude that the trial judge, who saw the
               witnesses, observed their demeanor, and scrutinized their
               testimony as it came from the witness stand, did not properly
               understand the significance of the evidence. On appeal, it is not
               enough that the evidence might support some other conclusion,
               but it must positively require the conclusion contended for by
               appellant before there is a basis for reversal. Appellate judges are
               not to reweigh the evidence nor reassess witness credibility, and
               the evidence should be viewed most favorably to the judgment.


       Steele-Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016) (quotation marks and

       citations omitted). Further, where, as here, the dissolution court sua sponte

       enters findings and conclusions, “the appellate court reviews issues covered by

       the findings with a two-tiered standard of review that asks whether the evidence

       supports the findings, and whether the findings support the judgment.” Id. at

       123. “Any issue not covered by the findings is reviewed under the general

       judgment standard, meaning a reviewing court should affirm based on any legal

       theory supported by the evidence.” Id. at 123-24.


                                         Issue One: Physical Custody

[11]   Father first contends that the dissolution court erred when it granted primary

       physical custody of the Children to Mother. When making its initial custody

       determination, the court shall consider all relevant factors and then enter a

       custody order in accordance with the best interests of the Children. See Ind.

       Code § 31-17-2-8 (2019). The factors a court must consider include: the age

       and sex of the children; the wishes of the children’s parent or parents; the

       wishes of the children, with more consideration given if the children are at least

       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020         Page 7 of 16
       fourteen years of age; the interaction and interrelationship of the children with

       their parents, sibling, and any other person who may significantly affect their

       best interests; the children’s adjustment to the their home, school, and

       community; the mental and physical health of all individuals involved; evidence

       of a pattern of domestic or family violence by either parent; evidence that the

       children have been cared for a by de facto custodian; and a designation in a

       power of attorney of the children’s parent or de facto custodian. Id.


[12]   On appeal, Father asserts that the court erred when it awarded primary physical

       custody of the Children to Mother because it did not include any findings that

       “reveal” that there was a consideration of the statutory factors “as required in

       an initial custody determination.” Appellant’s Br. at 16. In other words,

       Father maintains that the court’s findings of fact are insufficient because the

       court did not list the statutory factors and, as such, “the trial court provide[d]

       no theory upon which it made its physical custody determination.” Id. at 17.

       We cannot agree.


[13]   First, we note that the dissolution court was not required to enter a finding as to

       each statutory factor it considered in making its custody determination. See

       Hecht v. Hecht, __N.E.3d__, No. 19A-DC-1934, 2020 WL 1057248, at *7 (Ind.

       Ct. App. Mar. 5, 2020) (holding that a trial court did not err when it entered an

       order modifying custody even though it did not specifically mention each factor

       it was required to consider), not yet certified. Indeed, the plain language of the

       statute only requires a court to “consider” the factors, not to make a finding

       regarding each one. See I.C. § 31-17-2-8. And even though the court did not

       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020         Page 8 of 16
       specifically mention Indiana Code Section 31-17-2-8 in its order, we presume

       trial courts know and follow the law. See Hecht, 2020 WL 1057248, at *7.

       Accordingly, we cannot say that the dissolution court’s findings of fact are

       insufficient simply because it did not explicitly discuss the statutory factors.


[14]   Further, the purpose of Trial Rule 52(A) findings is “‘to provide the parties and

       the reviewing court with the theory upon which the trial judge decided the

       case[.]’” M.M. v. M.H. (In re Paternity of S.A.M.), 85 N.E.3d 879, 885 (Ind. Ct.

       App. 2017) (quoting Carmichael v. Siegel, 670 N.E.2d 890, 891 (Ind. 1996)).

       Here, while the dissolution court’s findings on this issue are not extensive, the

       court entered sufficient findings to describe the theory upon which the court

       decided the case. Indeed, the court found that it is in the best interests of the

       Children for Mother to have primary physical custody because “she is the

       primary caregiver” and because “it is important that the [C]hildren have a

       consistent routine.” Appellant’s App. Vol. II at 12. Those findings consider

       and address what is in the best interest of the Children.


[15]   And the evidence supports those findings. 1 Indeed, the GAL testified that the

       Children are “both well adjusted to” the schedule with Mother and that “it

       would be detrimental” for the Children to change that schedule. Tr. at 24.

       And, the GAL testified that it would be in the Children’s best interests for

       Mother to have primary physical custody because she can provide them with “a




       1
           Father does not argue on appeal that those findings are clearly erroneous.


       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020               Page 9 of 16
       stable routine and consistency.” Id. We therefore cannot say that the

       dissolution court entered insufficient findings or that it otherwise abused its

       discretion when it awarded Mother primary physical custody of the Children.


                    Issue Two: Reliance on Unsigned Child Support Worksheet

[16]   Next, Father asserts that the dissolution court erred when it ordered him to pay

       $173.00 per week in child support because the court failed to enter findings to

       support its calculation. Generally, “[w]e cannot review a support order to

       determine if it complies with the guidelines unless the order reveals the basis for

       the amount awarded.” Vandenburgh v. Vandenburgh, 916 N.E.2d 723, 728 (Ind.

       Ct. App. 2009). “‘Such revelation could be accomplished by either a specific

       finding or by incorporation of a proper worksheet.’” Id. (quoting Cobb v. Cobb,

       588 N.E.2d 571, 574 (Ind. Ct. App. 1992)).


[17]   Here, the dissolution court did not enter any findings of fact regarding Father’s

       support obligation or complete its own worksheet. But it is clear that the court

       relied on one of the child support worksheets that Mother introduced as

       evidence at the final hearing when it ordered Father to pay $173.00 per week.

       However, Father argues that it was error for the court to rely on that worksheet

       because it was unsigned and, as such, was not a proper worksheet.


[18]   We agree with Father that, in general, a worksheet is improper if it is not signed

       or verified. See id. The requirement that a worksheet be signed and verified is

       due to the fact that an unsigned worksheet “has no sanction under either the

       child support guidelines or the rules of evidence and trial procedure.” Cobb, 588


       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020       Page 10 of 16
N.E.2d at 575. In other words, the purpose of requiring a signed worksheet is

       to prevent a party from incorrectly or improperly raising or lowering the child

       support obligation. But, here, Mother and Father stipulated to their respective

       incomes at the beginning of the dissolution hearing. And Mother used those

       incomes when she calculated Father’s child support obligation in her

       worksheets. As such, there is no risk that Mother misrepresented either party’s

       income in order to increase Father’s child support obligation.


[19]   Further, if Father believed that Mother’s worksheet was inaccurate or otherwise

       inappropriate for a lack of signature or otherwise, Father could have objected

       when Mother moved to admit it as evidence. But Father did not. Rather,

       Father explicitly stated that he had “no objection.” Tr. at 41. In addition,

       Mother was a witness, under oath, during the hearing, and Father could have

       cross-examined her about the content of her worksheet. But, again, he did not.

       And Father does not direct us to any information in the unsigned worksheet

       that he contends is inaccurate. Cf. Cobb, 588 N.E.2d at 574-75 (holding that the

       trial court erred when it relied on an unsigned child support worksheet because

       there was a discrepancy between the income included on the worksheet and

       evidence regarding income that was introduced at trial). Because Father did

       not object to the worksheet or otherwise dispute the content, he cannot now

       complain that the dissolution court improperly relied on that exhibit. We

       therefore hold that the court did not err when it relied on Mother’s unsigned

       worksheet.




       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020     Page 11 of 16
[20]   Still, Father contends, “due to the insufficiency of the Findings, coupled with

       the absence of a Child Support Worksheet, is it unclear whether Father received

       a credit” for the Children’s health insurance premium. Appellant’s Br. at 23.

       But as discussed above, the dissolution court did not err when it relied on

       Mother’s child support worksheet. And in that worksheet, Mother credited

       Father with $52.50 per week for the Children’s health insurance coverage. 2 See

       Ex. at 6. Father has not demonstrated that the dissolution court failed to

       properly credit him for the Children’s health insurance premiums.


                                 Issue Three: Uninsured Medical Expenses

[21]   Father next contends that the dissolution court erred when it ordered him to

       both pay the recommended amount of child support and also ordered him to

       pay for all uninsured health care expenses 3 for the Children. Specifically,

       Father asserts that the court’s order “results in Father paying twice for the same

       medical expenses.” Reply Br. at 16. We must agree.


[22]   The Indiana Child Support Guidelines are clear: “The data upon which the

       Guideline schedules are based include a component for ordinary health care

       expenses.” Ind. Child Support Guideline 7. Specifically, “up to six percent

       (6%) of the Basic Child Support Obligation” is for the custodial parent to cover




       2
         Father makes no argument on appeal that he pays more than $52.50 per week for the Children’s health
       insurance premiums.
       3
         The parties do not dispute that, although Father has health insurance for the Children, they are still likely
       to incur various uninsured health care expenses. They likewise do not dispute that Father’s health savings
       account is available to pay for such expenses.

       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020                                 Page 12 of 16
       “uninsured healthcare expenses.” Child Supp. G. 7 cmt. The noncustodial

       parent is, in effect, “prepaying health care expenses every time a support

       payment is made.” Id. The rule, which attributes six percent of basic child

       support to uninsured health care expenses, is “designed to ensure that the non-

       custodial parent does not pay twice for the same medical expenses.” Tigner v.

       Tigner, 878 N.E.2d 324, 328 (Ind. Ct. App. 2007).


[23]   Here, the court ordered Father to pay child support in the amount of $173 per

       week. Absent direction to the contrary from the trial court, those payments

       included a “prepayment” from Father to Mother for uninsured medical

       expenses up to 6% of Father’s basic child support obligation, which the

       worksheet identified as up to $951.60 annually in such costs. See Child Supp G.

       7 cmt; Ex. at 6. That is, the court ordered Father to prepay to Mother, through

       his support obligation, the first $951.60 per year in uninsured health care costs

       for the Children. However, notwithstanding that prepayment, the court also

       separately ordered Father to be solely responsible for paying “all” uninsured

       medical expenses because Father has a health savings account. Appellant’s

       App. Vol. II at 13.


[24]   The court’s order, in effect, requires Father to pay for uninsured medical

       expenses twice—a prepayment when he pays his child support obligation, and

       the actual, full payment when the uninsured health care expenses are incurred.

       Such double payments are precisely the scenario the six percent rule was

       designed to prevent. Tigner, 878 N.E.2d at 324.



       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020      Page 13 of 16
[25]   Usually, the custodial parent is responsible for the first 6% in uninsured

       healthcare expenses, and that 6% is included in the noncustodial parent’s

       support obligation. See Child. Supp. G. 7 cmt. However, our trial courts have

       broad discretion in such matters, and, if a court concludes that the noncustodial

       parent should be responsible for 100% of those expenses, the court should either

       enter a finding that it is awarding the 6% that is already incorporated into the

       noncustodial parent’s support obligation as a credit back to the noncustodial

       parent, or the court should enter a finding as to why such a credit is not

       appropriate on the facts before the court.


[26]   Here, the trial court neither awarded Father a credit for the 6% of the health

       care expenses that he is already paying through his child support obligation, nor

       did the court explain why such a credit would be inappropriate on the facts

       here. Thus, the court’s order has Father paying twice for the same medical

       expenses without explanation. Accordingly, we reverse the court’s order and

       remand with instructions for the court either to order Mother to pay the first

       $951.60 in medical expenses, to credit Father with $951.60 per year, or to

       explain why crediting Father with that 6% is not appropriate. 4




       4
         Father also asserts that he should receive a credit toward his child support payment for the $200 per month
       he contributes to his health savings account. We cannot agree. We first note that there is no evidence that
       Father is required to contribute to that account. As such, Father could reduce or eliminate his contribution at
       any time. Further, Father did not present any evidence to demonstrate how much of his $200 monthly
       contribution would be used exclusively for the Children’s medical expenses. Accordingly, we cannot say that
       the dissolution court erred when it did not credit Father with $200 per month toward his child support
       obligation.

       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020                               Page 14 of 16
                               Issue Four: Amount of Equity in the Home

[27]   Finally, Father contends, and Mother agrees, that the dissolution court erred

       when it awarded Mother $16,500 based on its conclusion that the parties had

       $33,000 in equity in the home. Specifically, Father asserts that “the court’s

       Findings do not support its conclusion.” Appellant’s Br. at 19. We agree.


[28]   Here, the court found that the parties’ home had a value of $64,000. The court

       also found that the parties had a mortgage with a balance of $34,987.03 and

       another loan with a balance of $18,645.00. Based on the parties’ debt, which

       totals $53,632.03, and the value of the home as found by the court, the amount

       of the parties’ equity is $10,367.97, not $33,000. We therefore reverse the

       court’s order awarding Mother $16,500, or 50%, of the equity, and we remand

       with instructions for the court to divide the correct amount of equity between

       the parties.


                                                     Conclusion

[29]   In sum, the dissolution court’s findings regarding custody were not insufficient

       simply because the court did not make a specific finding as to each of the

       statutory factors. Further, the court did not err when it relied on Mother’s

       unsigned child support worksheet because the parties had stipulated to their

       respective incomes and because Father explicitly stated that he had no objection

       to the admission of that unsigned worksheet as evidence at the final hearing.

       However, the court erred when it ordered Father to pay for all uninsured

       medical expenses without crediting Father with an equal amount toward his


       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020      Page 15 of 16
       child support obligation. Finally, the trial court’s findings that the home was

       valued at $64,000 and that the parties had a total debt of $53,630.03 do not

       support its conclusion that the parties had $33,000 in equity in the home.


[30]   Accordingly, we affirm the trial court’s award of primary physical custody to

       Mother. However, we reverse the court’s order that Father pay for all

       uninsured medical expenses, and we remand with instructions for the court to

       either order Mother to pay for the first $951.60 in medical expenses or to credit

       Father with that amount toward his child support obligation. And we reverse

       the dissolution court’s award of $16,500 to Mother and remand with

       instructions for the court to split the actual equity between the parties.


[31]   Affirmed in part, reversed in part, and remanded with instructions.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 19A-DC-2728 | April 22, 2020           Page 16 of 16